DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-10,13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 20020094428).

Regarding Claim 1, Nomura  discloses a method of forming an injection molded part comprising: providing an injection mold comprising a first mold half and a second mold half that provides a molding cavity between the first mold half and the second mold half (Figure 1, fixed mold-1, moving mold-2, cavity-6, [0137]), wherein the molding cavity includes one or more locations having an initial spacing of at least 3.0 mm (Figure 1, clearance D1 is 4mm, [0164]); injecting a polymer composition into the molding cavity ([0138]), the polymer composition including a foaming agent ([0119]); increasing said molding cavity initial spacing at said one or more locations by at least 3.0 mm (Figure 2B, [0164]); and forming the injection molded part in the molding cavity from the polymer composition wherein the injection molded part includes a cellular structure ([129]).
Regarding Claim 2, Nomura discloses initial spacing in said mold cavity is in the range of 3.0 mm to 10.0 mm ([0164]).
Regarding Claim 3, Nomura discloses said increase in said mold cavity initial spacing of at least 3.0 mm is in the range of 3.0 mm to 40.0 mm ([0164]).
Regarding Claim 4, Nomura discloses said injection mold includes one or more movable mold inserts, wherein one or more of said movable mold inserts are retracted to increase said initial mold cavity spacing at by at least 3.0 mm (Figures 2A-B, movable core-3, [0164]).
Regarding Claim 5, Nomura discloses one or more movable mold inserts are retracted to increase said mold cavity initial spacing by at least 3.0 mm to 40.0 mm (Figures 2A-B, movable core-3, [0164]).
Regarding Claim 6, Nomura discloses said injection mold includes 1-10 movable mold inserts (Figures 1A-B, movable core-3, [0137]).
Regarding Claim 7, Nomura discloses the molding cavity has a cross-section and said initial spacing of at least 3.0 mm is substantially uniform over said molding cavity cross-section (Figure 1A, cavity-6 showing uniform cross section).
Regarding Claim 9, Nomura discloses the foaming agent comprises a physical foaming agent or a chemical foaming agent ([0123]).
Regarding Claim 10, molded part indicates a density reduction at said one or more locations of said mold cavity of greater than 0% up to 80%, molded part has a density reduction at one location in said mold cavity that is different than a density reduction at another location in said mold cavity ([0103]-[0106], mean porosity is about 30-90% hence the density will be reduced due to the porosity).
Regarding claim 13, Nomura discloses wherein the cellular structure begins to form while injecting the polymer composition into the molding cavity ([0105], -[0106], the porous structures are formed while injecting the resin into the cavity).  
Regarding claim 14, Nomura discloses method of forming the member according to claim 1, wherein the cellular structure begins to form after injecting the polymer composition into the molding cavity ([0138]).  
Regarding Claim 15, Nomura discloses the polymer composition includes reinforcement additive in a range of up to 60% by weight of the polymer composition ([0108], [0167]).
Regarding claim 16, Nomura discloses reinforcement additive comprises reinforcement fiber ([0167]).
Regarding claim 17, Nomura discloses reinforcement fiber has a length in the range of 0.5 mm to 13.0 mm ([0167]).
Regarding claim 19, Nomura discloses method of forming an injection molded part comprising: providing an injection mold comprising a first mold half and a second mold half that provides a molding cavity between the first mold half and the second mold half (Figure 1, fixed mold-1, moving mold-2, cavity-6, [0137]), wherein the molding cavity includes one or more locations with an initial spacing ([0164]); providing one or a plurality of movable mold inserts wherein said inserts are capable of selectively retracting to increase said initial mold cavity spacing (Figure 2A-B, movable core-3, [0164]); injecting a polymer composition into the molding cavity ([0138]), the polymer composition including a foaming agent ([011]); selectively retracting at least one of said mold inserts to increase said initial mold cavity spacing at a first location in said mold and maintaining the initial mold spacing at a second location in said mold (Figures 2A-2B, DI and D2 are two locations, {0168]).
Regarding claim 20, Nomura discloses selectively retracting at least one of said mold inserts to increase said initial mold cavity spacing at a first location provides a density reduction in said polymer composition of greater than 10% to 80% ([0103], mean porosity is about 30-90% hence the density will be reduced due to the porosity).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nomura (US 2002009428).
Regarding claims 11-12, Nomura discloses the shape and number of a plurality of the movable cores for forming a cavity-forming surface are properly determined according to the size and desired features of the molded article ([0080]). Hence it would be obvious that position of the movable molded core thurst into the cavity will be determined depending on the desired shape of the molded part, meaning they could have different densities in different locations. Also, the mean porosity is about 30%-90% ([0103]-[0106]) which can cause reduced density of the molded part at different locaitions said molded part has a density reduction at one or more locations in said mold cavity of 0% to 10.0 % and a density reduction of greater than 10% to 80% at one or more other locations in said mold cavity 
Claim(s) 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nomura (US 2002009428) in view of Kalfus (US 20180094089) and WO2021100645 hereinafter WO’645 (translation attached)
Regarding claim 21, Nomura discloses  method of forming an injection molded part comprising: providing an injection mold comprising a first mold half and a second mold half that provides a molding cavity between the first mold half and the second mold half (Figures 1A-B, [0137]), wherein the molding cavity includes one or more locations having an initial spacing (Figures 1A-B, [0164]); injecting a polymer composition into the molding cavity (Figures 1A-B, [0138]), the polymer composition comprising: (b) a second thermoplastic polymer having a melt flow index of greater than or equal to 10.0 g/10.0 minutes ([0164], melt index 30g/10minutes); (c) reinforcing fiber ([0164]); (d) a foaming agent ([0123]); increasing said molding cavity initial spacing at said one or more locations ( [0108); and forming the injection molded part in the molding cavity from the polymer composition wherein the injection molded part includes a cellular structure ([0129]).  
Nomura discloses using polypropylene pellets as the thermoplastic resin [0164]; but didn’t disclose a first polymer having a melt strength of greater than or equal to 20.0 cn. However in the same field of endeavor pertaining to the art, Kalfus discloses that polypropylene can have melt strength greater than or equal to 20cN ([0047]-[0049]).
It would be obvious for one ordinary skilled in the art to combine the teaching of Nomura polypropylene pellets with the teaching of the polypropylene’s melt strength taught by Kalfus for the purpose of desire properties in the product.
Further the above combination of Nomura and Kalfus didn’t teach that the polypropylene pellets have the melt extensibilty 100mm/sec. In the same field of endeavor pertaining to the art, WO’645 discloses melt breaking point/extensibilty from 5m/min to 45 m/min which is in the claimed range of 100mm/sec (translated 2nd page, 2nd last para).
It would be obvious for one ordinary skilled in the art to combine the teaching of Nomura/Kalfus polypropylene pellets with the teaching of the polypropylene’s melt strength taught by WO’645 for the purpose of desire properties in the product.

Regarding claim 22, Nomura/Kalfus discloses wherein said first polymer having a melt strength of greater than or equal to 20 cn is present in said polymer composition at a level of 10.0 % (wt.) to 90.0 % (wt.)  ([0164], polymer present at 65% weight, Nomura’ Kalfus discloses the melt strength 20cn as discussed in claim 21) and said second thermoplastic polymer is present in said polymer composition at a level of 90.0 wt. % to 10.0 wt. % ([0164], second polymer present at 35% weight).  
Regarding claim 23, Nomura discloses wherein said initial spacing is in the range of 1.0 mm to 6.0 mm ([0164])  
Regarding claim 24, Nomura discloses wherein said increase in said mold cavity initial spacing is in the range of 3.0 mm to 20.0 mm ([0164]).  
Regarding claim 25, Nomura discloses wherein said initial spacing is in the range of 1.0 mm to 6.0 mm and said increase in said mold cavity initial spacing is in the range of 3.0 mm to 20.0 mm ([0164]).
Regarding claim 26, discloses first polymer having a melt strength of greater than or equal to 20.0 cn ([0047]) has a melt strength in the range of 20.0 cn to 200.0 cn ([0060]).
Regarding claim 27, WO’645 discloses first polymer having a melt extensibility of greater than or equal to 100 mm/sec has a melt extensibility in the range of 100 mm/sec to 300 mm/sec (translated 2nd page, 2nd last para, as discussed in claim 21).
Regarding claim 28, Nomura discloses second thermoplastic polymer having a melt flow index of greater than or equal to 10.0 g/10.0 minutes has a melt flow index in the range of 10.0 g/10.0 minutes to 40.0 g/10.0 minutes ([0164]).  
Regarding claimk 29, Nomura discloses wherein said reinforcing fiber is present at a level of 10.0 % (wt.) to 40.0 % (wt.) ([0164]).  
Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nomura (US 2002009428) in view of Kalfus (US 20180094089) and WO202100645 hereinafter WO’645 further in view of Kageyama (US 20200123101)
Regarding claims 30 and 31 Nomura discloses the foming agent decomposed to generate a gas and the the foaming agents used is ADCA ([0123] but didn’t specifically disclose that foaming agent produces gas volumes of at least 20 cc/gram and said foaming agent produces gas volumes in the range of 20 cc/gram to 100 cc/gram. In the same field of endeavor pertaining to the art, Kageyama discloses that amount of generated gas for ADCA is 200cc/gram ([0004]) and it can be lowered by changing the temperature which is close to the claimed range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 32, the above combination as disclosed in claims 21-31 are pertaining to the final product which depicts the properties of the polymer composition yielding the final product. Hence it would be obvious that the injection molded part having a cellular structure would have those similar inherent properties if all the conditions to form the final product are met i.e. the molded part  could have 1-50 Joule total energy and 0.5Kn to 4 KN maximum load. 

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nomura (US 2002009428) in view of Beard US 20190152099.
Regarding claim 18, Nomura discloses that densed region is formed along the periphery of the molded article i.e. having a first density di, and a core layer having a second density d2, wherein d1>d2  but didn’t disclose that the injection molded part includes an outer skin layer having a thickness of 0.25 mm to 3.0 mm. In the same filed of endeavor pertaining to the art, Beard discloses that skin thicknesses from film thin to millimeter scale are possible ([0074]). Further Beard discloses skin thickness within 1.6mm-2.5mm range ([0085-[0087]).
It would be obvious for one ordinary skilled in the art to modify Nomura teaching of the closed cell structure product with the teaching of the skin thickness taught by Beard for the purpose of lightweight components with improved properties (abstract, Beard).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741